On petition for rehearing it is pointed out that the court, in the main opinion in this case, overlooked and failed to consider that the following provisions of the will of W. L. Story were arbitrary and invalid and vitiated the entire instrument.
"In the event that the widow shall not consider the terms of the trust stated in the will to be satisfactory to her, but "shall elect to dissent therefrom, I further direct and require, that in such an event, that my said son, W. L. Story, Jr., be excluded from the provisions set forth in Paragraph number second."
"Should it be objectionable to her to leave said personal property and real estate under the general direction of my trustee and executor hereinafter named, then she shall exercise such control over the same as provided by the statutes of the State of Florida, relating to the dower. * * *"
The first of these provisions in effect deprives W. L. Story, Jr., of his part of the father's estate if his mother dissents from the terms of the will and the second has reference to the method of handling that part of the real and personal property constituting the widow's dower in the event she dissents from the will.
These provisions were not overlooked (in the main opinion) but were not discussed in the main opinion because any *Page 454 
advantage the widow might want to take of them depended on her election to accept or dissent from the terms of the will as provided by law, Section 3629 Revised General Statutes of 1920, Section 5493, Compiled General Laws of 1927, which she was required to do within twelve months. The record does not disclose that Mrs. Story has to this date filed a formal dissent to the will with the Probate Judge as the law contemplates. Williams v. Williams, et al., decided May 10, 1934.
W. L. Story died March 24, 1930, his will was probated March 31, 1930, and the bill of complaint herein was filed July 7, 1931, more than fifteen months after the probate of the will. Under Williams v. Williams, supra, the filing of this suit with nothing more could not be held to be a dissent from the provisions of the will but if it could, it came too late. The widow is not required to accept the terms of a will in her behalf. Her status in this is different from that of any other heir but if she elects to dissent, she must do so formally.
The questions raised on rehearing are consequently foreclosed by and the petition for rehearing is denied on authority of the last recited case.
Rehearing denied.
DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur.